Title: From George Washington to William Pearce, 4 January 1795
From: Washington, George
To: Pearce, William


        
          Mr Pearce,
          Philadelphia Jany 4th 1795
        
        I have received your letter of the 28th of last month with its enclosures, and am sorry to hear you were unwell, at that time; but hope you have quite recovered. the warmth, and changeability of the weather have been productive of violent colds in this part of the country.
        Such has been the goodness of the last autumn, & mildness and openess of the winter, hitherto, that I hope all the Oat grounds will be got in good order for early Seeding of this grain, & clover, (where the latter is to accompany it;) for I have always found that late sowed Oats, or clover, unless followed by a dripping spring, & in other respects suitable weather, rarely come to much. Dry & hot weather prevents the growth of the first, & entirely destroys the latter, in the young & tender stage of its growth.
        After getting out as many of your best qualitied Oats for Seed, as the ground by the rotations, and such other as you shall allot for them, may require, take care that the residue is not used so near as to disfurnish my horses when I may come to Mount Vernon; which, probably, will be twice between the adjournment of Congress on the 3d of March, & their meeting again in autumn.

The first for a flying trip (as soon as the roads will permit me to travel after the adjournment) with not more than five horses; the other, during the hot weather, for a longer term; & with more than double that number of horses; as Mrs Washington & the family will accompany me.
        What chimney has fallen, by wch Negro children were hurt, and how are they now? Under real, or pretended sickness, I perceive Doll, at the Ferry, rarely does any work; it would be well to place her in a situation where her ways can be attended to. If she is really unable to work, none will be required of her; if she is able, deceitful complaints, of which she is very capable of making, ought not to avail her.
        Pursue the rotation of Crops at Dogue run farm rigidly, in all its parts; & as directed, in all the fields. However I may license alterations, and departures from it at the other farms, I will not deviate from it in the smallest degree at that. Therefore, clover must be sown on the Wheat in No. 4 (and I hope in good time, & the sooner the better)—and Potatoes is to be planted in No. 5, along with the Corn; in the same manner they were last year in No. 4. Let the rows of each, range No. & South; that is as the fence between No. 5 and the Wood runs. As soon as the clover seed comes to this market, & a vessel is up for Alexandria, I will ship you five bushels of it; If more be wanting, let me know it, as I am not disposed to stint the ground, nor to prevent your putting it into any lots you may think proper; or to scatter seed in places where it is now too thin, if you conceive benefit will result therefrom.
        A year or more ago, I had made, in the neighbourhood of this City, a large & strong plough for turning a broad & deep furrow. This plow I sent to Mount Vernon to be employed for those purposes; and in November 1793, a drilled plow which had been sent to me from England, I also shipped at this place for Mount Vernon. Has the first ever been used? and to what useful purposes can the other be applied? I forgot when I was at Mount Vernon in June last, to enquire for either of these plows, and the latter (that is the drilled plow) having arrived here, and was reshipped during the prevalence of the Yellow fever in this City, I never saw it. consequently know not for what uses it was intended, or is fit for. I wish you well and am Your friend
        
          Go: Washington
        
       